DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

As per the abstract, this application is disclosing a moon/planet complex, an orbiting docking spaceport, and transportation vehicles therebetween that includes
i) a moon/planet base station; 
ii) a moon/planet orbiting craft; 
iii) a personnel transport spacecraft; 
iv) a large personnel/cargo transport spacecraft 

After the RCE Non-Final Office Action, and Examiner Interview; applicant further amended independent claim 1 and some dependent claims, to read the independent claim 1 as follows; “A moon outpost operational about a lunar surface craft, said moon outpost comprising: a personnel transport craft ...having a plurality of rotating electromagnetic rings; and a moon orbiting craft orbiting above the lunar surface having: a spacecraft body; a habitat module,...; a synchronized interface tunnel formed around said habitat module ... having a transport module...to enable personnel to traverse between said rotating habitat module having said gravity environment and said spacecraft body; a command module ...; an orbiting landing platform configured having a first plurality of charged plates to steer and control a rate of said personnel transport craft, ...; a docking portal configured to dock said personnel transport craft; a propulsion system...; and a landing platform positioned on the lunar surface, said landing platform having a second plurality of charged plates...”

Further prosecution of the claim elements revealed that some of the citations may not have been disclosed by any prior art as a whole. There are some prior art which provides “planet base station, docking spacecraft with landing platform, and transportation vehicles” with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claim 1 and dependent claims 2-26 limitations. 

Applicant’s arguments, see Applicant Arguments/Remarks pages 8-8, filed on 02/02/2022, with respect to claims 1-26, with claim 1 being in independent form, have been fully considered and are persuasive; therefore, the rejection of the last Office action is withdrawn.

Some of the closest prior art found on search which all are fail to disclose above limitations;

WILLIAMS, SR.; LAWRENCE ELLIS	US 20170190446 A1	CENTRIPETAL AERODYNAMIC PLATFORM SPACECRAFT 
Remarks: Discloses an aerodynamic platform or spacecraft including a habitable 1G centripetal force rotating gravity producing interior corridor within an aerodynamic shell and an aerodynamic drone booster launch system with reentry and reuse capability. 
However, fails to disclose the claim elements at step 2 above.

White, JR.; Wayne Neville	US 20170259946 A1	INTERPLANETARY SPACECRAFT
Remarks: Discloses a modular, human-crewed interplanetary spacecraft that is assembled in cislunar space. It is primarily comprised of a hollowed-out asteroid; five expandable habitation modules, one of which is expanded inside the asteroid cavity; two docking and airlock nodes; two landing craft suitable for exploring celestial bodies; structural support members; truss structures; robotic arms; a propulsion module; and shielding curtains that are filled with pulverized asteroidal material and attached to the truss structure. 
However, fails to disclose the claim elements at step 2 above.

Drexler; Jerome	US 20200130871 A1	SPACECRAFT-MODULE HABITATS AND BASES
Remarks: Discloses to establishing, growth and maintenance of bases or colonies on lunar and planetary surfaces, such as on the Moon and on Mars. 
However, fails to disclose the claim elements at step 2 above.

Sohnly; Michael J.	US 5211006 A	Magnetohydrodynamic propulsion system
Remarks: Discloses a magnetohydrodynamic propulsion system for aircraft and/or aerospace vehicles suitable for use in either point-to-point intra- and/or intercontinental travel--i.e., between spaced points of embarkation and destination points located on the same continent and/or different continents on earth--or in connection with interplanetary or deep space travel. 
However, fails to disclose the claim elements at step 2 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-26 are allowed.
Claim 1 is allowed independent claims.
Claims 2-26 are allowed due to dependencies to the allowed claim 1.


Invention Drawings: 

    PNG
    media_image1.png
    607
    975
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    675
    812
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    443
    412
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    677
    890
    media_image4.png
    Greyscale
                


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665